Citation Nr: 1641852	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  07-09 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for a low back strain.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued to rate the Veteran's service-connected lumbar strain as 40 percent disabling.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A hearing transcript has been associated with the claims file.  

In May 2012, the Board denied entitlement to an evaluation in excess of 40 percent for a low back strain.  In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new decision issued, however his request was misdirected.

In July 2016, the Board vacated the May 2012 Board decision and afforded the Veteran an opportunity for a new hearing at the Waco RO, scheduled for September 19, 2016.  The Veteran failed to appear for the hearing, and the case has now returned to the Board.
In April 2014, the Veteran submitted a claim for service connection for a low back condition.  The Veteran has already been granted service connection for a low back strain.  Presumably, the Veteran intended to file a claim for an increased evaluation for his low back disability since he was already granted service connection.  As such, this decision encompasses the Veteran's intent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Low Back Strain Claim

Regrettably, the Board finds that additional development is necessary before a decision may be rendered regarding this appeal.  The Veteran underwent a VA examination in April 2016 for his low back disability, following the issuance of the August 2014 rating decision which continued the evaluation of 40 percent for his low back strain claim.  This VA examination includes pertinent findings related to the Veteran's claim. The Board may not consider additional evidence not previously reviewed by the RO, unless a waiver of initial RO review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (c).  The Veteran has not submitted a waiver of AOJ consideration of the new evidence received since the August 2014 rating decision, and the AOJ has not issued a supplemental statement of the case (SSOC) which considers the new evidence.  While the Veteran did submit a waiver of AOJ review of evidence submitted during the May 2010 hearing, that waiver only applied to the evidence submitted on that date.  On remand, the AOJ should issue a new SSOC that considers the evidence received since the August 2014 rating decision.




TDIU Claim

In a November 2013 rating decision, entitlement to TDIU was denied.  A February 2015 SSOC continued that denial.  The Veteran did not perfect an appeal with respect to the denial, however the most recent April 2016 VA examination does indicate that that Veteran's back disability affects his ability to work and that he would not be able to work a physically demanding job.  

There is also other evidence in the record that suggests that the Veteran's TDIU claim was not fully developed prior to the November 2013 rating decision.  In a January 2013 VA examination, the examiner noted that the Veteran appeared to be capable of sedentary work and that the Veteran was enrolled in a biblical college, preparing for a career as a prison chaplain.  The record also contains an application for VA vocational rehabilitation benefits.  Thus, it seems that the Veteran may have enrolled in his college through a vocational rehabilitation program, however his vocational education file was not associated with the claims file which had been reviewed by the AOJ.  

The Veteran's vocational education file is not the only file missing from the record.  The record also contains a document describing the Veteran's incarceration titled "VA and SSA State Prisoner Computer Match" which suggests that the Veteran may also have applied for benefits from the Social Security Administration (SSA).  If the Veteran did apply for SSA benefits, his records from SSA will need to be reviewed in order to properly adjudicate his TDIU claim.  See 38 C.F.R. § 3.159(c)(2).

Although the Veteran did not perfect an appeal regarding the denial of TDIU, the issue of entitlement to TDIU is intertwined with the Veteran's low back strain claim, as TDIU may be considered part of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since the April 2016 VA examination does mention the Veteran's inability to work and was added to the record after the most recent SSOC, and the record reflects that relevant documents including SSA and vocational rehabilitation records were not associated with the claims file, the AOJ should obtain and review this new evidence, and readjudicate the TDIU claim. 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain vocational rehabilitation files pertaining to the Veteran and associate them with the claims file. 

2. The AOJ should request from SSA records of any decisions awarding benefits, as well as the medical records underlying those decisions.  The AOJ should document all attempts to obtain these records, and all records and responses received.  If such records do not exist or are unavailable, a notation reflecting this should be included in the file.

3. The AOJ should also obtain and associate with the claims file, any additional pertinent treatment records, including records from the Veteran's emergency room visit, which he reported in the April 2016 VA examination.

4. The AOJ should then review the entire record, in particular the April 2016 examination, and readjudicate the increased rating claim for a low back strain.

5. After readjudicating the claim for a low back strain, the AOJ should arrange for the Veteran to undergo another VA examination to determine the extent to which the Veteran's service-connected disabilities cause functional impairment.  Specifically, the Veteran should be examined by a vocational rehabilitation specialist who should provide an opinion as to the level of functional impairment caused by the Veteran's service-connected disabilities, including the level of functional impairment in sedentary and non-sedentary occupations.

The examiner should provide a rationale for all opinions.  Upon completion of the examination, the AOJ should readjudicate the claim for TDIU.  

6. If any issue remains denied, issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




